DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (i.e., claims 23-26) in the reply filed on 07/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/20 and 05/06/20 was considered by the examiner.
Drawings
The drawings were received on 05/06/20.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-24 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Aradachi et al 2005/0258800.
As to claims 23-24:
Aradachi et al disclose that it is known in the art to make a battery charging testing circuit (0018/Abstract) including a thermistor 2b (0018); a first power supply circuit 10A and a rectifying/smoothing circuit 10 (0019); a rectifying/smoothing circuit 20 including diodes 31, 32 (0019); a charging current control circuit 60 including resistors 63-66 and a diode 67 (0022); a resistor 3 (0021); a charging current setting circuit 7 configured from resistors 7a, 7b (0023); a battery voltage detecting circuit 40 including resistors 41, 42 (0024); and a microcomputer 50 connected an A/D converter 52; a switching circuit 20 connected to a PWN control IC 23 (0019); a battery temperature detecting circuit 90 including resistors 91, 92 connected to a voltage source Vcc and ground and connection nodes (0029); Aradachi et al disclose a second power supply circuit 100 including a switching power source (0031), a switching device 102 (0032); supply voltage Vcc and a ground terminal (0033); and resistors 107, 108, 109 connected to the microcomputer 50 (0034). Aradachi et al disclose that the microcomputer 50, resistors 107-109, shunt regulator 106 and feedback unit 105 and the third power supply circuit 120 serve as a control section for controlling first/second power supply circuits 10A and 100 (0037). Since the present claims fail to define the specific structural cooperative relationship of the claimed elements/components, it is deemed that the teachings of Aradachi et al are sufficient to satisfy applicant’s broadly claimed and structurally/functionally undefined testing circuit. 
As to claim 26:
Aradachi et al disclose that the microcomputer 50, resistors 107-109, shunt regulator 106 and feedback unit 105 and the third power supply circuit 120 serve as a control section for controlling first/second power supply circuits 10A and 100 (0037). Also, Aradachi et al disclose a microcomputer 50 connected an A/D converter 52 (0024). In addition, Aradachi et al disclose a PWM control IC 23 which can act as a controller/control unit (0019). Since the present claims fail to define the specific control unit/system, it is deemed that the teachings of Aradachi et al are sufficient to satisfy applicant’s broadly claimed control unit. 
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Aradachi et al 2005/0258800 as applied to claim 23 above, and further in view of Blankenagel 2002/0048309.
Aradachi et al are applied, argued and incorporated herein for the reasons manifested supra. However, the preceding reference does not expressly disclose the negative temperature coefficient thermistor.
In this respect, Blankenagel discloses that it is known in the art to make a battery testing circuit including a circuit board (Abstract; 0006; 0023-0025) and thermistors used as temperature sensors (0019); and automatic test equipment (ATE) (i.e., applicant’s structurally undefined testing circuit) (0020-0021; 0026) including resistors, supplied voltage and a thermistor (0021; 0023-0025) wherein the thermistor is a negative temperature coefficient thermistor (0026).
By compounding the above teachings, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the negative temperature coefficient thermistor as the thermistor in testing circuit of Aradachi et al because Blankenagel teaches that the use of the negative temperature coefficient thermistor is commonplace and assists in providing/taking more accurate measurements and allowing adequate time to conveniently arrange for the necessary testing during the operation of the battery. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727